COXE, Circuit Judge.
The parties having so stipulated the court consented to hear this cause in conjunction with the cause against the Manhattan Refrigerating Company. 120 Fed. 952. The testimony being substantially identical the causes were argued together and, of course, the same general decree must be entered in each.
present cause a number individuals are made defendants apparently for the sole reason that they are officers of the infringing -corporations. The record has been expanded beyond all reasonable limits and it is exceedingly difficult to find the testimony bearing upon any given point. Such search as I have been able to make *956fails to discover proof that these parties, as individuals, have infringed! the patent or done any act which renders them personally liable to-the complainants. I have also failed to discover proof that the corporations, with which these individuals are connected, are insolvent. . In these circumstances the bill must be dismissed as to the individual defendants. Consolidated Fastener Co. v. Columbian Fastener Co. (C. C.) 79 Fed. 795, 801; King v. Anderson (C. C.) 90 Fed. 500; Farmers’ Mfg. Co. v. Spruks Mfg. Co. (C. C.) 119 Fed. 594.
The complainants are entitled to the usual decree for an injunction* and an accounting against the defendant corporations.